Situation in Zimbabwe (debate)
The next item is the statements from the Council and the Commission on the situation in Zimbabwe.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, in the presidential election recently held in Zimbabwe Robert Mugabe was re-elected to his country's presidency for another five years. The second round of voting took place following the withdrawal of the only other candidate, Mr Morgan Tsvangirai, which enabled Mr Mugabe to win 85% of the votes cast. The election was described as a mockery of democracy by many heads of state, including Africans, and by the United Nations Secretary-General, who regarded it as unlawful.
Immediately after being sworn in, Mr Mugabe travelled to Sharm el-Sheikh for the African Union Summit on 30 June and 1 July this year. In the course of the Summit, Nigeria launched an animated discussion of the elections. A resolution was adopted, expressing the intense concern generated by the situation in Zimbabwe, and emphasising the critical reports drawn up by electoral observers from the Southern African Development Community (SADC), the African Union and the Pan-African Parliament, and the violence and loss of life.
The resolution also urges Mr Mugabe and Mr Tsvangirai to start a dialogue in the interests of the people of Zimbabwe, to put in place a government of national unity, and to support the mediation mission undertaken by the SADC.
In the face of these developments, the international community is mobilising. The United States has presented a resolution to the UN Security Council calling for the application of sanctions against Zimbabwe - an arms embargo, freezing of assets and a travel ban - and including an annex listing 14 individuals to be sanctioned, including Mr Mugabe and other politicians, the majority of whom are already included in the European list of sanctions adopted in 2002.
Canada has also intensified the measures it had taken, and the European Council of 20 June declared itself ready to take further action, which will, incidentally, be examined with Commissioner Michel on 22 July. The Presidency of the European Union strongly condemned the second round of voting as a denial of democracy immediately after it had taken place, that is to say on 29 June, and the Presidency stressed, in a fresh statement made on 4 July on behalf of the European Union, that it would not accept the fait accompli ensuing from the distorted ballot of 27 June, and that the only possible solution was a transition formula based on the results of the first round of voting.
It is also important that Africa should have expressed its concern in the face of a crisis on a regional scale, and the efforts made by the African Union in particular and by the SADC must be supported. It must be ensured that the principles laid down in the African Union Charter on Human and People's Rights in particular are complied with. It would be good for the African Union and the UN to be involved in this approach, with a view to supplementing the regional perspective of the SADC with an African and international perspective.
In its resolution, the African Union also urged the states and parties concerned to refrain from taking action likely to prejudice the climate of dialogue. This is a signal that was sent to the European Union in particular. Nevertheless, the EU will not refrain from preparing to extend the list of persons responsible for violence who are the subject of targeted sanctions by refusal of a visa or freezing of assets. The EU must also ensure that it obtains a restriction on the planned exemptions from visa bans and the establishment of new sanctions, economic sanctions in particular, and, of course, this whole range of retaliatory measures will be dependent on the progress made in the negotiations.
The negotiations between the two parties should begin as soon as possible. I think that the Commissioner will confirm this, even if their outcome is uncertain. In our view, they must in any case be based on the results of the first ballot on 29 March, which constitutes the truest expression of the will of the people of Zimbabwe, while the second ballot was a denial of democracy. Any form of coalition can constitute an interim measure with a view to fresh elections that are free, democratic and transparent, as stated by the candidate opposing Mr Mugabe.
Finally, I should like to mention that at their latest meeting, which has just ended, the members of the G8 envisaged supplementary financial measures targeting those responsible for violence at the time of the last elections. So there we are, and we must maintain this pressure without fail, in order to put an end to this unacceptable breach of the law.
Member of the Commission. - (FR) Mr President, Minister, ladies and gentlemen, I am very happy to be able to share with you today, in this exchange of views, future prospects and thoughts on the part we could play in supporting all the efforts to find a solution to the crisis which will be accepted by all the main political stakeholders, and above all a solution that has a prospect of lasting and which can open up a new era of prosperity for a country and a people who need it so much.
Shortly before this sitting began, I was able to talk to Mr Ping, the President of the Commission of the African Union, and about half an hour ago I had quite a lengthy discussion with the opposition leader Mr Tsvangirai. So I have some fresh news, which obviously has not yet been definitely confirmed, but at last I can, perhaps, give you more detailed and more up-to-date information.
Firstly, of course, I should like to share with you my profound concern about the situation. I was extremely sorry, as I said publicly both before and after the event, that the second round of presidential elections did, as the Minister said, take place despite the many appeals from the international community, including, incidentally, appeals from Zimbabwe's African partners, for it to be postponed. Naturally, the environment of extreme political violence and systematic intimidation tainted this election and deprived it of all legitimacy and credibility.
I have repeatedly said publicly, as has the Presidency of the European Union, that, in view of the conditions under which this second round took place, it is completely out of the question for any legitimacy to be accorded to the President who emerged from this ballot. It must be repeated again and again that it is a victory that was wrongfully won, and is very far from the spirit of democratic renaissance that animates Africa today. The African Union Summit that was held in Egypt and was attended by President Mugabe witnessed a very tense and passionate debate between African leaders, a debate that has been described by many as unprecedented.
The African Union resolution is critical of President Mugabe, and calls on him to seek a political agreement with Morgan Tsvangirai, the leader of the Movement for Democratic Change (MDC), with a view to forming a government of national unity. Moreover, the African Union called on the SADC to continue its facilitation task, with a view to reaching political agreement. We could certainly regard this resolution as inadequate. In particular, we might criticise the fact that the African Union refrained from expressing a clear opinion on the legitimacy or otherwise of President Mugabe, but it has to be acknowledged that in the current circumstances, this resolution constitutes a substantial result. Of course, that is not the end of the matter. It is important for the African Union and the SADC to provide concrete evidence of their commitment to finding a political situation.
From this point of view, the European Union and other international players have made it clear what they expect to see. This political agreement can be concluded only on the basis of the results of the first round of voting, which reflected the opinion of the Zimbabwean people, freely and democratically expressed. The results of the second round of voting cannot be taken as the starting point for mediation, for negotiation. In other words, in our view the political solution will involve a coalition government led by Mr Tsvangirai as Prime Minister, endowed with the most extensive powers and, moreover, relying on the majority that he holds in Parliament.
As far as the European Union is concerned, all the options are still on the table. Firstly, we are prepared to support the efforts of the SADC and the African Union, and we expect to see tangible progress in the next two weeks.
If a constructive political agreement is reached reflecting the results of the first round of voting, we are, of course, prepared, as we have said, gradually to re-engage with Zimbabwe. Moreover, we are prepared to start immediately. I would remind you that when the programme for the tenth European Development Fund was being drawn up, I ensured that the work was done as if democracy had been restored in Zimbabwe, in order to avoid penalising the Zimbabwean people for the tragic situation in which they find themselves.
Now to the two conversations that I have just had this afternoon, with a view to the meeting I was to have with Parliament. First, the conversation with Mr Ping. What is the problem? The problem today is that everybody in the African Union agrees that they should support negotiation between Mr Mugabe and Mr Tsvangirai, and that the basic principles should, of course, be that the government should be led by the leader of the opposition, Mr Tsvangirai, that this government is potentially to be based on a coalition, in which Mr Tsvangirai's party, which is in the majority in Parliament, will of course have the dominant position, and that this government must have the fullest and most extensive powers as regards executive decisions.
For the moment, then, I think you know that this approach appears to be disputed. It is all the more complicated in that Mr Tsvangirai has expressed certain doubts as to whether the mediation is well balanced, and obviously wants to give this mediation a framework, a setting, support, let us say, which makes it possible to guarantee a balance. I am not making a value judgement in saying this, I am simply stating the situation. For the moment, Mr Ping has assured me that the work - I will not say the work of mediation, but the work - aimed at preparing minds for this development is under way, and that, all being well, it should be possible for a genuine prospect to open up in the next few days.
I then had quite a long talk with Mr Tsvangirai. He confirmed that he supported the idea of a government including members of the Zimbabwe African National Union Patriotic Front, but within which, of course, he would have the last word in appointing the people who would be part of it. Basically, although this is not how he put it, it is rather like the Kenyan scenario, even if (and I agree with this view) the two situations cannot be compared. They are not at all alike. People take advantage of the opportunity to behave as if they were identical, but, looked at completely objectively, and men and women are different, the situation is quite different. So this is the first point.
Secondly, he would like to see a 'permanent negotiation team', that is to say a team to lead the mediation, which should, of course, assure him of balance. Naturally he would like this team to be put under the aegis of the African Union and the United Nations, as the Minister stated. He seems to me to be reasonably optimistic - he believes that things are moving. Obviously he sees the issue of sanctions as relevant, and he emphasised something on which I think we are all agreed, namely that if there are sanctions, they must apply to individuals and must not, of course, affect the population either directly or indirectly.
I have the feeling that the African Union has completely got the measure of its responsibility, that it is actively involved, that is seeking a solution through mediation which at all events takes account, as the Minister emphasised, of this need to translate the result of the first round of voting into executive power, since this is the only result that bestows legitimacy on those who benefit from it.
on behalf of the PPE-DE Group. - (DE) Mr President, the situation in Zimbabwe has reached an absolute low in political, economic and humanitarian terms. The people there are hostages to a regime that does not want to surrender power because the clique around the President, the military command and the secret service, wants to continue enriching itself at the expense of the country's resources. To that end they fund militias and misuse the police and the military, who are terrorising the population across the country.
By SADC standards, even the parliamentary elections of 29 March were neither free nor fair. The country-wide campaign of intimidation that has followed, with dozens killed and thousands injured and persecuted, made it impossible for the winner of the first round, Morgan Tsvangirai, to send his electors out to vote when they feared they would be punished for doing so. The leader of the Pan-African Parliament's Election Observer Mission, Marwick Khumalo, and the SADC mission assess the events of 27 June as follows:
'The atmosphere prevailing in the country did not give rise to the conduct of free, fair and credible elections. The elections did not represent the will of the people of Zimbabwe.'
What is important now is to develop a transition scenario that will lead to a situation in which a legitimate government and a legitimate president come into office. The AU and the SADC have a crucial role to play here. Unfortunately, President Mbeki has achieved nothing with his years of quiet diplomacy. Nor has he gained the trust of both sides in the conflict and he himself knows best why.
I would urge the political parties in South Africa to take the initiative themselves. I call on colleagues from South Africa to decide in their parliament to freeze the accounts and assets of the profiteers of the Mugabe regime in South Africa. They should refuse to allow Grace Mugabe and others to go shopping in Cape Town or Sandton while the people are starving. I ask them to show solidarity with the three million Zimbabweans in their country, who will return home when Mugabe's rule comes to an end and thereby also make room for millions of unemployed South Africans. We succeeded in pressurising European companies to withdraw from Zimbabwe because their activities helped stabilise the regime.
on behalf of the PSE Group. - (FR) Mr President, Minister, Commissioner, President Mugabe has employed unbelievable violence and demonstrated a scandalous contempt for the most basic human rights in seizing power and taking an already battered population hostage.
The Socialists condemn this violence and do not recognise the power in place as having any legitimacy. First of all, however, it is the Zimbabwean population that European socialists are thinking of. In particular, the Food and Agriculture Organization (FAO) estimates that five million Zimbabweans are at risk of suffering severe famine by the beginning of 2009.
Furthermore, we know that a third of the population of Zimbabwe are already surviving only thanks to international aid. Consequently, it is absolutely essential for the European Commission, the Council, every Member State and the whole of the international community to exert maximum pressure on the Zimbabwean authorities to allow completely free access by international humanitarian aid to the most vulnerable populations. We cannot emphasise this enough, for Mugabe's current position is quite simply criminal.
In the same spirit, if we are asking the European Union and the international community to adopt strong sanctions in respect of Zimbabwe, a prospect which you raised, Minister, we would also emphasise that they must not harm the population but must target members of the regime responsible for the attacks on human rights and the current reign of terror in that country.
Of course, we must also urge the European Union and regional structures such as the SADC to take the lead with Zimbabwe's elected Parliament and civil society in resolving the current crisis rapidly and democratically.
Mr President, I should like to make one last quick point about the 200 000 displaced Zimbabweans. We would ask their South African neighbours, and President Mbeki in particular, to act responsibly by not sending back Zimbabwean refugees who have taken refuge in South Africa.
on behalf of the ALDE Group. - Mr President, the people of Zimbabwe have suffered horrendously. After years of intimidation, brutality and economic meltdown, the election came as the final twist of the screw. Since the election, the violence has continued unabated. At least 90 people have been killed since the first round of polling on 29 March and just this Monday residents were attacked and abducted from an IDP camp east of Harare.
We may feel tempted to just wring our hands in despair but I believe there are things that the EU can do towards a solution to the crisis. Firstly, the EU can offer diplomatic support to those seeking to find a way forward via an interim transitional government involving all parties in civil society and respecting the results of the first round.
A transitional coalition is an African approach that has over the years worked in a number of other countries such as Togo and the Democratic Republic of Congo.
However, the motion for a resolution notes the failure to date of President Mbeki's quiet diplomacy and it may be the case that a different African neighbour respected by all sides would be better placed to broker such negotiations. And, if there is an international accompaniment, that would also be helpful in the negotiations.
Secondly, we must step up the pressure against Mugabe in the international community. Russia's adherence to the G8 summit call for sanctions was very encouraging and I welcome the Council's comments on the strengthening of sanctions by a number of countries.
Thirdly we must start planning ahead now for the day when Zimbabwe has a legitimate government and will need a broad package of international support.
Finally, we must not forget that ordinary Zimbabweans are in desperate straits and need basic aid now just to keep going.
(NL) The European Union has had sanctions in place against the socialist dictator Mugabe for some time, but those sanctions are not always consistently and clearly enforced. For example, the Portuguese Presidency obviously had no problem at all in inviting Mugabe to the EU-Africa summit.
The European Union should also have protested forcefully against the grotesque fact of Mugabe's attendance at the FAO summit in Rome not all that long ago. The travel ban on Mugabe and all senior members of his regime must be made watertight and expanded further. We should in any case think about extending the sanctions against Mugabe's regime generally. These sanctions must be vigorous and unequivocal, and we must also put pressure on the Government of South Africa which, by its 'silent diplomacy', has in fact simply bought more time for Mugabe's regime.
Mr President, the crisis in Zimbabwe did not burst suddenly on an unsuspecting world: this is the 16th time in eight years that we have debated a motion for a resolution on Mugabe as he has systematically and deliberately plundered his country, ruined the economy and oppressed the Zimbabwean people.
The response of the international community until very recently has been pathetic. At least the European Union imposed targeted sanctions - but it could not even properly uphold these. The Africans - with a very small number of honourable exceptions - have merely applauded Mugabe. They should be ashamed.
What is to be done? Firstly, it should be made clearer in the Council that no EU state will recognise the illegitimate regime of Mugabe. I am heartened that the EU is extending its sanctions.
Secondly, the European Union and its Member States should be persuading African countries, especially the SADC, to join these sanctions against the Mugabe regime if negotiations fail.
Thirdly, the members of the Joint Operations Committee - the military gang that is behind Mugabe - should be put on notice that they will be held responsible for the systematic atrocities against the people of Zimbabwe. It is not too late for some senior members of the armed forces and police - and senior ZANU-PF functionaries for that matter - to abandon Mugabe and to come over to the democratic forces.
Fourthly, France should call for an emergency session of the Human Rights Council in Geneva to address the situation in Zimbabwe and, fifthly, more robust action is required by the United Nations.
Above all, we must actively encourage the African Union to become even more positively and actively engaged in pushing for this government of national unity. This, of course, should be based on the outcome of the elections of 29 March rather than the farce of 27 June, as both the President-in-Office and the Commission have indicated.
We have heard from the MDC spokesman, Nelson Chamisa, that there are currently no negotiations between ZANU-PF and the MDC. Instead there is continuing violence. The African Union must insist on an end to violence and the appointment of a mediator, backed by observers, who will have the confidence of the MDC.
Mugabe yet again is playing for time. There must be a deadline for negotiations to be successfully completed and someone meanwhile should offer Mugabe a retirement home.
Mr President, I, like others, will have to comment on the fact that the Parliament which was duly elected on 29 March in Zimbabwe has never met and its elected members continue to be harassed and intimidated and suffer from violence.
Our resolution calls for a strengthening of sanctions, and of course we will also have to join the calls made at the UN for an international arms embargo and for worldwide travel bans and the freezing of assets.
We know who the additional ringleaders that need to be targeted are, we know who the henchmen are, who the bag carriers are. You have Chihuri, the police chief; Shiri, the Air Force head; Gono, the governor of the central bank; Chinamasa, the Justice Minister; Bonyongwe, the chief of Central Intelligence: these are the people that can and must be targeted. Our resolution clearly reflects the pre-conditions laid down by the MDC.
All talks must be based on the outcome of the 29 March election which the MDC won and not on the sham run-off in June.
It must be a transitional arrangement designed to lead to a new constitution - nobody has mentioned that, and that is what Morgan Tsvangirai is calling for - followed by fresh elections. He says very clearly, and I quote him, 'I want no power deals and no power sharing'.
As Geoffrey van Orden has said, there are no negotiations going on so we should not take heart from the current situation.
There has to be an additional mediator. Clearly Mr Mbeki is unable to do it alone and we call for an African Union nominee to be put in place. That nominee must be of equal standing with Mr Mbeki and people like Mr Chissano and Mr Kufuor come to mind at this stage.
Finally the unchecked state-sponsored brutality and violence and savagery have to stop, and that is why the international community must act, and act urgently, in the interests of the suffering people of Zimbabwe.
on behalf of the UEN Group. - Mr President, once a beacon of hope, an example of African self-empowerment and a leader among African states, Zimbabwe is now the epicentre of African despair and hopelessness. The people of Zimbabwe deserve better, and they must get it. But it is going to take an ending of the regime of Robert Mugabe, a murdering thug, for this to become a reality.
We in the international community must toughen our resolve against this tyrannical Mugabe regime. I welcome the fact that the UN Security Council is considering an imposition of further sanctions against the leadership of Zimbabwe, including the implementation of an arms embargo. How is it that a country where there are five million people dependent on food aid, where inflation has reached over ten billion per cent, and where a loaf of bread now costs over ZWD 1 billion, still has one of the best equipped armies in the African continent and is totally awash with weapons? That is an extraordinary admission.
The recent presidential campaign was not a legitimate election. The brutality of the Mugabe regime was such that 90 people were killed, 3 500 were injured and a further 200 000 people were displaced during the campaign. These are hardly the ingredients of a free, fair and transparent democratic contest.
South Africa and other African countries must intensify the pressure against Robert Mugabe. Nelson Mandela was right when he said that there was a tragic failure of leadership in Zimbabwe. South Africa exercises strong political influence over the Mugabe Government, and South Africa must show strong and decisive leadership on this issue for the people of Zimbabwe and also for the people of Africa, who are having to watch this leader lead his country down into the swamp.
(ES) Mr President, so as not to repeat what my fellow Members have said, I will concentrate on the opening of the parliament.
The March elections were elections in which the opposition won a majority, and up to 17 July the parliament of that country had still to be formed. We, as parliamentarians, should focus our efforts on exerting European Union pressure to ensure that the promise of democracy in a parliament with an opposition majority can operate. The process needs a kick-start. We really must do everything possible to ensure that, following the sham of the presidential elections, the legislative elections, which gave the opposition an acknowledged majority, enable the parliament to function.
The second point regards the mediator. It is quite clear that South Africa has reached the limit of its mediation capability, to say the least. It is essential for another mediator to support, if not replace, the South African president. Otherwise, the mediation will also give the appearance of a corrupt mechanism, under the thumb of the Zimbabwean government.
Mr President, it is no longer just Mugabe and his regime that are under scrutiny. Mugabe, because of his terrible deeds and this whole tragic farce, has already been condemned by international public opinion. It is the international community that is under scrutiny now. It is Thabo Mbeki, it is the SADC and the AU, it is China, it is us in the EU, it is the United Nations. The Zimbabwean people, Tsvangirai and the MDC deserve all our support and solidarity in these difficult times. We could invite Morgan Tsvangirai to come to a meeting of the Committee on Foreign Affairs and the Committee on Development in July or September.
We all continue to receive terrible news from Zimbabwe about the violence there. We must not fail. Morgan Tsvangirai and the MDC majority deserve not just words of comfort or any sort of consolation position but rather to be invested in office according to the results of the 29 March elections. The international community, if it fails in the transition - if we fail - will be covered with shame. I hope it will not happen like that.
Mr President, Mr Mugabe's regime is responsible not only for election fraud but also for arbitrary arrests and the torture and murder of hundreds of citizens in Zimbabwe for a number of years now.
So far, resolutions and sanctions appear to have been ineffective. I suggest that the time has come to initiate action to bring Mr Mugabe before an international court of law, charged with crimes against humanity. I know Zimbabwe has not signed the convention relating to the International Court in The Hague, but I am sure some other procedure having an international law basis could be found, and perhaps Commissioner Michel or the President-in-Office could enlighten us on this.
I believe that only if such drastic action is taken will this African dictator and his accomplices be forced to start thinking and listening to reason and which will eventually rid their country and the international community of their criminal presence.
(PL) Mr President, I would urge the Commission to consider and prepare a proposal for measures that would be effective against Mr Mugabe, who continues to use violence and who has completely disregarded the results of the March elections. At this time we are, practically speaking, powerless and the only tool left to us is that of words. I would strongly urge that consideration be given to what steps could be taken to bring him to trial, so that there could be peace in Zimbabwe and so that its people could have a real possibility of enjoying the citizens' rights to which they are entitled.
(PL) Mr President, Zimbabwe needs international aid and our support, but it also needs to make reforms itself. The European Union, the African Union and the Republic of South Africa should encourage a dialogue between the ruling party and the opposition. Zimbabwe must finally start along the path to democracy and appoint a government of national unity. [...] UN initiative, according to which an embargo on arms supplies to Zimbabwe would be imposed and the assets of persons closest to Mugabe would be frozen. Steps must be taken immediately to make it possible for humanitarian organisations to function. One solution could be for aid to be supplied to the regions most in need by non-governmental organisations.
Mr President, Mugabe is not listening and that is the tragedy because if he were he would do the right thing and go back to the elections of March and live with that result. I thought one of the most shameful things that happened was that Mugabe attended the World Food Summit where he was allowed to parade, when in fact he is the cause of some of the major global food insecurity problems in his own country and on his own continent.
I spoke to a farmer from Zimbabwe just last week at a conference in Brussels and the harm that has been done to the food production base of that country is quite horrific. Somebody else said it is horrendous that a country can be armed to the teeth and that its people can be suffering hunger, violence, intimidation and torture.
South Africa needs to do more. The continent itself needs to be strong in its condemnation and we need to push them and urge them and convince them that this is the right thing to do, because our people are looking to us to take definitive action in a situation which is quite appalling.
(PT) What is currently happening in Zimbabwe is a challenge to our conscience and capacity to act. On one side is a government that uses violence against its own people, that causes misery and that has benefited from the connivance of other African dictatorships and autocracies. On the other side are the forces that are striving peacefully for democracy and human rights: the people of Zimbabwe, the international community and, of course, the European Union.
As has already been said here, the European Union could use its diplomatic power, impose sanctions, refuse visas, pressurise regional powers and support the defenders of democracy and human rights. What can we do in the European Parliament? We can support our resolution tomorrow and recommend that the Commission and the Council take these initiatives, but we can do more. We can also prove that our actions are consistent with our words and offer the Sakharov Prize to the leader of the opposition, Morgan Tsvangirai. We put this challenge to our fellow Members. In this way, we will have the opportunity to reward a struggle and, simultaneously, contribute towards a democratic and peaceful victory.
President-in-Office of the Council. - (FR) Mr President, Commissioner, Mr Michel, ladies and gentlemen, the debate has been perfectly clear, and so are the conclusions that we must draw from it. People have spoken in strong terms, and that is as it should be, because the European Union can accept only one solution, and that is that the will of the people of Zimbabwe, as expressed in the first round of elections, should be respected, and it is the result of those elections which should serve as the basis for any settlement.
Together with the Commission, we shall be examining the situation in Zimbabwe at the next Council meeting on 22 July. We shall take into account the views which have been expressed and the suggestions which have been made - not to France, Mr Van Orden, but to the Presidency of the Council of the European Union, since France itself has no power as France, but merely holds the mandate which has been given to it in this context by the European Union - including your proposal that the Council should call for an extraordinary session of the Human Rights Council in Geneva, providing, of course, that it is possible to do so.
We shall follow Mr Michel's recommendations, which are always sensible and based on experience, regarding the continuation of our mediation efforts. I believe that as far those efforts are concerned we cannot demand more than Mr Tsvangirai himself recommended to Mr Michel at their meeting, and I think that this is the position we should adopt.
The European Union, the Council and the Commission must stay in contact with those involved, the SADC, the African Union, and also South Africa - and once again I should like to welcome the South African delegation here with us today - and of course we shall also have to take into account the resolution which Parliament will be voting on tomorrow, in the work which the Council will be doing.
I have nothing else to add, and without wishing to waste his time, I shall hand over to the experience and eloquence of Mr Michel on this subject.
Member of the Commission. - (FR) Mr President, I shall be very brief. Mr Jouyet and the other speakers have said it all.
Obviously I can only endorse wholeheartedly the views expressed, particularly by Mr Van Orden and Mrs Kinnock, but at the same time I have to add that the Commission's power is, of course, essentially the power of diplomacy, but perhaps it is also the power to prepare for what action we could take if - and this is obviously what we wish for with all our hearts and will press for with all the means at our disposal - the mediation process were to succeed in bringing about the emergence of a government led by Mr Tsvangirai.
I therefore completely agree with the views expressed by Mr Van Orden, Mrs Kinnock and all the others who spoke, Mrs Hall, Mr Hutchinson and Mr Gahler - I hope I have not left anyone out. There is just one point on which I disagree. You know that I am in the habit of speaking frankly. I do not agree that we should condemn the Portuguese Presidency for having organised, in Lisbon, a summit which had been awaited for years and which the Zimbabwean question was preventing from being held.
This summit between the European Union and Africa was long overdue, and it was time to take action. We are perfectly well aware that Mr Mugabe's presence was guaranteed by the African Union's desire not to be restricted by the other party, i.e. the European party, in its choice of whom to invite. I therefore believe that this criticism is unfair.
Moreover, I should also like to emphasise the particularly difficult situation in which South Africa finds itself. In South Africa's position, it is no easier for it to move than it is for President Thabo Mbeki to the play the role of mediator. Everyone knows perfectly well, in this case, that at the present time the first country to feel the effects of the crisis in Zimbabwe - or rather the failure to resolve that crisis - is South Africa. I would therefore ask you to try and look at the situation from the point of view of South Africa's difficulties. I also believe that South Africa is conducting the mediation process as conscientiously as it should.
Obviously I share the view, expressed by all those who have spoken, that the mediation process should be expanded, not only to ease South Africa's position, but also to give the various parties involved in solving this crisis a more balanced perception of the situation.
Finally, to reply to one of the questions raised, for the time being we are preparing a real 'development and humanitarian' package, so as to ensure, if Mr Tsvangirai comes to power, that he has immediate support, so as to give the people of Zimbabwe, immediately, reasons to believe in this change of government, and also perhaps so as to give rise locally to a certain amount of desire for regime change, with the support of local opinion and public opinion and, of course, with the support of the actively involved international community.
I would just like to make one last point about the African Union. I would argue in favour of a little more understanding. What is the African Union's problem? As I have already said, the problem for the African Union is that it has to juggle two different opinions. One opinion is extremely and openly critical of Zimbabwe and its virtual President, and another opinion takes the view that more flexibility is needed, that sanctions will be useless, and that there should not be any sanctions. Unity, therefore, is not easy to obtain within the African Union. We have to recognise this, and that is why we must also interpret the conclusions of African Union meetings from this perspective, from this viewpoint.
However, I have to say that the information I have been given just now inclines me to believe that, for the time being, unity is making headway and the African Union will be in a position to make useful and effective proposals on how to emerge from this crisis, which is obviously regrettable, and which is a real insult to all those who, in Africa, support democracy and ensure its progress.
I have received two draft resolutions submitted in accordance with Rule 103(2).
The debate is closed.
The vote will take place on Thursday 10 July 2008.
Written Statements (Rule 142)
in writing. - The recent elections in Zimbabwe were a sham with Mugabe being the only eventual candidate, having intimated Tsvangirai and other members of the MDC to the point of withdrawal. There should now be fresh presidential elections in this country precluding most vehemently state-sponsored violence, intimidation and murder.
I welcome yesterday's decision of the G8 summit in Japan to adopt financial and other sanctions against members of the Zimbabwean government. It is significant that there has been consensus at this level, even from Russia, on a strong condemnation of the Mugabe regime. A UN Security Council resolution concluding that Zimbabwe is now a threat to international peace and security is looking likely. I would urge China not to block this important action during this coming week.
I regret that the African Union is not doing enough to isolate Mugabe as I believe that this union, along with the Southern African Development Community and the Pan-African Parliament, are the key forums which should be charged with removing such a despot. The human rights violations currently being perpetrated by the Zimbabwean government are bordering on crimes against humanity and I believe that the UN Security Council should also therefore consider referring members of this government to the International Criminal Court in the not too distant future.
in writing. - The recent elections in Zimbabwe were wholly illegitimate and undemocratic, sparking widespread criticism and condemnation from the international community.
Although the situation in Zimbabwe has prompted concern for a while now, the fallout of these elections and evidence of brutal state-sponsored violence against supporters of Tsvangirai's opposition MDC party have brought the crisis to another level.
Zimbabwe now finds itself in an extremely grave situation. In addition to this political crisis, years of mismanagement by Mugabe's regime has left the country's economy in tatters and its currency virtually worthless. Life expectancy for both men and women is under forty and recent events have prompted many to leave the country and seek refuge in neighbouring African states, which is proving to put pressure on the stability of the entire region.
I welcome this resolution which stresses the EU's unequivocal rejection of the recent election results in Zimbabwe due to their undemocratic and illegitimate nature. The resolution also wholeheartedly denounces the use of political violence by the Mugabe regime and calls for sanctions to be used against those who support it, both inside and outside of Zimbabwe.